Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
This action is in response to the amendment filed 5/12/2021. 

Examiner’s Amendment-Claims
2. 	The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Valerie O’Shea Murray at 215 972-7734 on 5/13/2021.

In Claim 1, the phrase “wherein the isolated nucleic acid sequence comprises a sequence selected from the group consisting of SEQ ID NOs: 3-6.” is replaced with “wherein the canine CD20 antigen binding domain comprises an anti-CD20 single chain variable fragment (scFv) comprising SEQ ID NO: 2.”

New Claim 46, has been added as follows:
The isolated nucleic acid sequence of claim 1, wherein the isolated nucleic acid sequence comprises a sequence selected from the group consisting of SEQ ID NOs: 3-6.
Information Disclosure Statement
3. 	Applicant has filed Information Disclosure Statements on 2/02/2021 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 


Election/Restrictions
4. 	Applicant’s election of the following invention without traverse in the reply filed on 9/14/2020 is acknowledged.  
Group II, claims 12-13, 17-20, 37-42, and 44, drawn to a CAR protein comprising a canine CD20 antigen binding domain.
Rejoinder
Claims 12-13, 17-20, 37-42, and 44 are allowable. The restriction requirement between Groups I-VI, as set forth in the Office action mailed on 3/20/202, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement between Groups I-VI is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 1, 6-11, 21-28, 30-36, 43, and 45-46, directed to previously non-elected Groups I, III-VI are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

5. 	The following is an Examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest a chimeric antigen receptor (CAR) protein, nucleic acid, or methods of use to treat CD20 positive cancers comprising a canine CD20 antigen binding domain comprising an anti-CD20 single chain variable fragment (scFv) comprising SEQ ID NO: 2. Furthermore, the prior art does not teach or fairly suggest the CARs comprising sequences of SEQ ID NO:3-6, which encode the scFv of SEQ ID NO: 2 in addition to hinge, transmembrane, and signaling domains.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6. 	Claims 1, 6-13, 17-28, 30-46 are allowed. 

Examiner Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR S LEONARD/Examiner, Art Unit 1633